DocuSign Envelope ID: 507D7AE1-B8BD-42BA-91F4-2ABF2F74AAFD
              Case 2:21-cv-00604-SB-MRW Document 1-1 Filed 01/22/21 Page 1 of 2 Page ID #:20


             1    MICHAEL HOLECEK, SBN 281034
                     mholecek@gibsondunn.com
             2    LAUREN M. BLAS, SBN 296823
                     lblas@gibsondunn.com
             3    GIBSON, DUNN & CRUTCHER LLP
                  333 South Grand Avenue
             4    Los Angeles, CA 90071-3197
                  Telephone: 213.229.7000
             5    Facsimile: 213.229.7520
             6    MEGAN COONEY, SBN 295174
                     mcooney@gibsondunn.com
             7    GIBSON, DUNN & CRUTCHER LLP
                  3161 Michelson Drive
             8    Irvine, CA 92612-4412
                  Telephone: 949.451.3800
             9    Facsimile: 949.451.4220
           10     Attorneys for Defendant AMAZON.COM
                  SERVICES LLC
           11
                                              UNITED STATES DISTRICT COURT
           12
                                            CENTRAL DISTRICT OF CALIFORNIA
           13
                  ANDREW GARCIA, an individual,              CASE NO. 2:21-cv-00604
           14
                                        Plaintiff,           DECLARATION OF MICHAEL D.
           15                                                DEAL IN SUPPORT OF
                        v.                                   AMAZON.COM SERVICES LLC’S
           16                                                NOTICE OF REMOVAL
                  AMAZON.COM SERVICES LLC
           17     DBA AMAZON FLEX, a California
                  Limited Liability Company; MICHAEL
           18     D. DEAL, an individual; and DOES 1
                  through 20, inclusive,
           19
                                        Defendant.
           20
           21
           22
           23
           24
           25
           26
           27
           28

 Gibson, Dunn &
 Crutcher LLP
  
                                  
              Case 2:21-cv-00604-SB-MRW      Document 1-1 Filed 01/22/21 Page 2 of 2 Page ID #:21


             1           I, Michael D. Deal, declare as follows:
             2           1.       I am currently employed by Amazon Corporate LLC as Vice President and
             3    Associate General Counsel. I have been employed by Amazon in Seattle, Washington
             4    since March 1999. I make this declaration in support of Amazon.com Services LLC’s
             5    Notice of Removal in this action. The following facts are within my personal knowledge
             6    and, if called and sworn as a witness, I could and would testify to them.
             7           2.       I am currently a resident of the State of Washington. I intend to remain a
             8    resident of the State of Washington for the foreseeable future.
             9           I declare under penalty of perjury and the laws of the United States and California
           10     that the foregoing is true and correct.       Executed on January 20, 2021, in Seattle,
           11     Washington.
           12
           13
                                                                            Michael D. Deal
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

 Gibson, Dunn &
 Crutcher LLP

                                                               2
